Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07 September 2021 has been entered and considered by a new examiner.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Response to Arguments
Applicant's arguments filed 07 September 2021 regarding the rejections of record under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that none of the cited references teach the claimed connectors as required by amended Claim 1. However, the claim does not provide any structure to the claimed connector and the instant specification does not provide any special definition for this term. Giving the claim its broadest reasonable interpretation, a “connector” may meet the claim provided that it electrically connects the circuit board on the battery cell side and the circuit board on the cell-monitoring unit side. This structure is met by an interface between the battery cell side and the cell-monitoring side of the circuit board taught by Nakada (JP 2004273351 A), of record (see examiner annotated figure 6 below). Therefore, the rejections of record .
Applicant’s arguments filed 07 September 2021 regarding the rejections of record under 35 U.S.C. 112(a) and 112(b) of Claims 5-8 have been fully considered and are persuasive. Therefore, these rejections have been withdrawn. However, upon further consideration, new rejections under 35 U.S.C. 112 are presented below.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “a plurality of battery cells being arrayed” and “a cell-monitoring unit being electrically connected to the plurality of battery cells and configured to monitor each battery cell of the plurality of battery cells.” The claims subsequently require “a circuit board on the battery cell side… and a circuit board on the cell-monitoring unit side,” but there is insufficient antecedent basis for the limitations requiring “the battery cell side” and “the cell-monitoring unit side.” While the examiner recognizes that lacking explicit antecedent basis for terms does not always render a claim indefinite, it is the examiner’s position that since the claim does not define a structural relationship between the cell-monitoring unit, the plurality of battery cells and the two claimed circuit boards, or earlier define a battery cell side circuit board or a cell-monitoring side circuit board, it is unclear what structure is imparted to the battery module by these structures. The same rejection rationale applies to all claims including this language. For the sake of compact prosecution, the examiner is interpreting “the battery cell side” and “the cell monitoring side” based on the structure shown in at least instant figure 1, which 
Claim 1 also defines “a plurality of voltage detection lines on the circuit board on the battery cell side and a plurality of voltage detection lines on the circuit board on the cell-monitoring unit side.” The claim subsequently requires “the electric circuit of the voltage detection lines on the circuit board on the battery cell side” and “the electric circuit of the voltage detection lines on the circuit board on the cell-monitoring unit side.” There is insufficient antecedent basis for both instances of the term “the electric circuit” in the claim since the term “electric circuit” is not earlier defined in the claim and the claimed voltage detection lines do not necessarily and inherently form only one electric circuit. For the sake of compact prosecution, the examiner is interpreting “the electric circuit” to refer to any electrical connection of the voltage detection lines on the respective circuit board.
Claims 2-8 depend from Claim 1, and are therefore rejected based on their dependency and repeated instances of the language rejected above. 
Claim 2 also further requires that the circuit board includes a plurality of electric circuits “on both surfaces.” There is insufficient antecedent basis for this limitation as it has not been previously defined in the claim and a printed circuit board being a 3-dimensional object necessarily means that there are more than two surfaces of the board and it is unclear to which “both surfaces” are being referred. For the sake of compact prosecution, the examiner is interpreting the “both surfaces” to be two opposing surfaces of the circuit board as shown in at least instant figures 2 and 4 to be a top surface as notated by the solid voltage detection lines and a bottom surface as notated by the dashed voltage detection lines.
Claim 3 also further requires “the electric circuit… for first row of the rows separately formed by first electrodes of the plurality of battery cells at each end side of the battery cell is electrically 
(a) There is insufficient antecedent basis for a row structure since all that has been previously defined with respect to the claimed battery cells is “a plurality of battery cells being arrayed” in Claim 1. Additionally, the lack of a prepositional phrase such as “a” before “first row” and “second row” introduces further confusion regarding the antecedent basis of these terms, which is then even further complicated by subsequently requiring “the rows” which also have no antecedent basis in the claim. 
(b) The recitations “formed by first electrodes of battery cells at each end side of the battery cell” and “formed by second electrodes of battery cells at each end side of the battery cell” are confusing and unclear in referring to plural electrodes of the plural battery cells at each end side of the singular battery cell. The specification appears to show in at least figure 1: one row of battery cells (11), where each battery cell (11) includes two electrode terminals (12) on opposing sides of the same exterior surface and the battery cell array therefore includes two rows of electrode terminals. While one of these rows may be considered to be the claimed “first electrodes” and the other of these rows may be considered to be the claimed “second electrodes,” it is unclear how the “first electrodes” and “second electrodes” could both be at “each end side of the battery cell.” 
(c) In both recitations, “the electric circuit of the voltage detection lines… is electrically connected to the electric circuit,” but as Claim 1 does not provide antecedent basis for “the electric circuit,” the first mention of “the electric circuit” in each of these recitations in Claim 3 also lacks antecedent basis and the second mention of “the electric circuit” adds further ambiguity as it is unclear how “the electric circuit of the voltage detection lines” is electrically connected to itself. 

Claim 3 also recites the terms “first surface” and “second surface” and both instances lack a prepositional phrase such as “a” which makes the claim confusing and unclear as to what is being described, particularly whether there is antecedent basis for either of these terms.
Claim 3 also recites “the intersecting parts which are the parts of the electric circuit intersecting when being disposed on the identical plane among the second surface are partially formed on the first surface,” but the term “the identical plane” lacks antecedent basis. Further, this recitation, particularly the portion reciting “which are the parts of the electric circuits intersecting when being disposed on the identical plane among the second surface” is confusing and unclear as to the claimed structure of the intersecting electric circuits. Neither of instant figures 2 or 4 appears to show intersecting parts that are on identical planes on the first (upper) surface and the second (lower) surface. Despite efforts to understand this recitation in view of the specification, the examiner is not clear how this recitation limits the claim. Therefore, the examiner is interpreting the claim based on instant figures 2 and 4 to essentially mean that the intersecting voltage detection lines on the cell-monitoring unit side are partially formed on one surface of the circuit board and partially formed on another surface of the circuit board.

Claim Rejections - 35 USC § 103
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP 2004273351 A and its machine translation provided with the office action mailed 04 February 2021) in view of Kuroda (US 2014/0335378 A1), both of record.
Regarding Claim 1, Nakada teaches a battery module (see figure 6) comprising: a plurality of battery cells being arrayed (battery units 10a-10d arrayed in the horizontal direction of the figure); a cell-monitoring unit (battery control board 3) being electrically connected to the plurality of battery cells and configured to monitor each battery cell of the plurality of battery cells (see [0034] indicating that the connector 31 is connected to the battery control board 3, the battery control board 3 reading on the claimed cell-monitoring unit); a circuit board (flexible printed circuit board 20, see examiner annotated figure 6 below) on the battery cell side being electrically connected to the plurality of battery cells as a wiring member (see [0028] indicating that the positive and negative tabs 14 and 15 of the battery cells 10 are coupled to the flexible printed circuit board 20); and a circuit board on the cell-monitoring unit side (flexible printed circuit board 20, see examiner annotated figure 6 below) being electrically connected to the cell monitoring unit (connector 31 connects the voltage detection lines 30 to the battery control board 3, see figure 10) and the control board on the battery cell side as a wiring member (voltage detection lines 30), wherein the circuit board on the battery ell side and the circuit board on the cell-monitoring unit side are electrically connected via connectors (see again examiner annotated figure 6 below showing a portion of the flexible printed circuit board 20 reading on the claimed “connector” structure between the battery cell side and cell-monitoring unit side) and is arranged linearly toward the cell-monitoring unit side (see figure 6 showing a linear vertical direction between the battery cell side 

    PNG
    media_image1.png
    675
    767
    media_image1.png
    Greyscale


However, Kuroda also teaches a battery module (see particularly figure 3) wherein the circuit board (substrate 3) includes voltage detection lines (detection lines DL) on a battery cell side (see examiner annotated figure 3 below noting [0057]-[0062] which indicates connection of the substrate 30 with electrode terminals of the cells 10) that do not intersect and voltage detection lines on a cell-monitoring unit side (note [0064] indicating that the connector 62 located on the examiner annotated cell-monitoring unit side is connected to a not illustrated electric control unit reading on the claimed cell-monitoring unit) that do intersect each other (see examiner annotated figure 3 below delineating the claimed circuit board sides). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring pattern of Nakada with the intersecting and not intersecting wiring pattern of Kuroda in order to reduce the size, weight and complexity of the finished battery module and control/prevent overcurrent from damaging the circuit board or batteries connected thereto. 

    PNG
    media_image2.png
    495
    1230
    media_image2.png
    Greyscale

Regarding Claim 4, Nakada further teaches that the circuit board on the cell-monitoring unit side is bent and wired between the battery cell and the cell-monitoring unit and the circuit board on the cell-.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Kuroda as applied to Claim 1 above, and further in view of Nomoto (JP 2017022139 A and its machine translation provided with the office action mailed 04 February 2021).
Regarding Claim 2, Nakada further teaches that the circuit board on the battery cell side and the circuit board on the cell monitoring side is a flexible printed wiring board (flexible printed circuit board 20) including a plurality of electric circuits (voltage detection lines 30) embedded in the circuit board (see [0029]). 
As such, Nakada does not teach that the circuit board on the battery cell side includes a plurality of electric circuits on one surface, and the circuit board on the cell-monitoring side includes a plurality of electric circuits on both surfaces. 
However, Nomoto also teaches a battery module with a circuit board (flexible printed wiring board 10) that includes electric circuits (wiring patterns 12, 13 and 15) on one surface thereof (wiring patterns 12 and 13 of FPC1 and FPC2 being on the main surface of the base substrate 11, see [0030]) or both surfaces thereof (see, figure 3A (4), which shows wiring patterns 12 and 13 on the lower surface of the substrate and wiring pattern 15 on the upper surface of the substrate, described in [0031], and figure 8, which includes temperature measuring wiring pattern 13 on both the upper and lower surfaces of the substrate 11, described in [0111]-[0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single surface wiring 
Regarding Claim 3, Nakada further teaches that the electric circuit of the voltage detection lines (voltage detection lines 30) on the circuit board on the battery cell side for a first or second row of the rows separately formed by rows of electrodes of the plurality of battery cells at each end side of the battery cell (either of the top or bottom row of electrodes 14 and 15 which are sandwiched between bus bars 42) is electrically connected to the electric circuit embedded within the circuit board (see [0029]). 
As such, Nakada does not teach that the electric circuit of the voltage detection lines on the circuit board on the battery cell side for a first row is electrically connected to the electric circuit on a first surface of the circuit board on the cell-monitoring unit side, and the electric circuit of the voltage detection lines on the circuit board the battery cell side for a second row is electrically connected to the electric circuit on a second surface of the circuit board on the cell monitoring side. Also, as in Claim 1, Nakada also does not teach intersecting voltage detection lines that are partially formed on the first surface and partially formed on the second surface. 
However, Nomoto also teaches a battery module (see, for example, examiner annotated figure 1 below) with a circuit board (flexible printed wiring board 10) that includes an electric circuit of voltage detection lines (wiring pattern 12 only) on the circuit board on the battery cell side for a first row of electrodes (see examiner annotated figure 1 below) is electrically connected to the electric circuit on a first surface of the circuit board on the cell-monitoring unit side (see figures 2 and 3A which show the voltage wires 12 on one surface of the laminate substrate and see figure 1 which shows voltage wires 12 as solid lines indicating their presence on the upper surface of the substrate), and the electric circuit of the voltage detection lines (wiring pattern 12 in conjunction with duplicate writing pattern 15) on the circuit board on the battery cell side for a second row of electrodes (see again examiner annotated figure 1 below) is electrically connected to the electric circuit on a second surface of the circuit board on 

    PNG
    media_image3.png
    897
    824
    media_image3.png
    Greyscale

Claim 5, Nakada further teaches that the electric circuit of the voltage detection lines (voltage detection lines 30) on the circuit board on the battery cell side and on the cell-monitoring unit side are arranged such that they are embedded within the circuit board (see [0029]) and the battery cells (cells 10) are arrayed in a direction that is perpendicular to the cell-monitoring unit (perpendicular to conductor 31 which attaches to cell monitoring unit) including battery cell terminals across from each other in a direction that extends towards the cell-monitoring unit.
As such, Nakada does not teach that the electric circuit of the voltage detection lines on the circuit board on the battery cell side are arranged only on a same surface side of the circuit board on the battery cell side and the electric circuit of the voltage detection lines on the circuit board on the cell monitoring side are arranged on opposite sides of the circuit board on the cell-monitoring unit side as claimed. 
However, Nomoto appreciates that the voltage detection lines (wiring patterns 12 and duplicate wiring patterns 15) may be located on either of (a) a first opposite face which also corresponds with a same surface side and a front side as claimed such that it faces a direction in which the electrodes of the battery cells are protruded, or (b) a second opposite face which corresponds with a back side and faces an opposite direction from the first opposite face. Particularly, the first embodiment (FPC1) shows in figure 3 the voltage detection lines (wiring patterns 12 and duplicate wiring patterns 15) on opposite surfaces of the laminate substrate, one of the surfaces facing the upper surface of the battery cells including the protruding terminals (see [0038]) and the other surface facing away from the battery cells. A modification of this embodiment indicates the removal of the duplicate voltage detection lines (duplicate wiring patterns 15, see [0087]). Similarly, a second embodiment indicates one arrangement with the duplicate voltage detection lines and one without (see [0098]). Further, the modification of the second embodiment indicates that alternative wiring patterns (temperature measuring wiring patterns 13) may be alternately provided on upper and lower surfaces of the laminate substrate (see [0111]). 
Nakada also does not teach that the battery cells are arrayed in a manner that is extended away from the cell-monitoring unit in a first direction, wherein each of the battery cells comprises terminals across from each other in a second direction that is perpendicular to the first direction, wherein pairs of the voltage detecting lines for each of the battery cells are respectively extended from pairs of the terminals of each of the battery cells respectively in the second direction. 
However, it is noted that the Nakada invention is drawn to pouch shaped battery cells (see particularly figures 1 and 2), which each include electrode tabs (14 and 15) that extend away from the body of the respective battery cell on two opposing sides (the left and right in both figures 1 and 2). The Nomoto invention is drawn to prismatic shaped battery cells, which each include two terminals extending from the respective battery cell into the corresponding holes (31) of the bus bars (30, see [0041]). Nomoto also further teaches in at least figure 1 that the battery cells are arrayed in a manner that is extended away from the cell-monitoring unit in a first direction (vertical direction of figure 1, for example) and each battery comprises terminals across from each other in a second direction that is perpendicular to the first direction (horizontal direction of figure 1) and the voltage detection lines (wiring patterns 12 or 15) are extended from the respective terminals in the same second direction (again, horizontal in figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pouch battery structure of Nakada with the prismatic battery structure of Nomoto as an alternative shape serving the same function of providing power that is connected to a circuit board and it would have further been obvious to then arrange the 
Regarding Claim 6, Nakada does not teach that the circuit board on the battery cell side comprises a first portion and a second portion as claimed. 
However, Nomoto further teaches that the circuit board on the battery cell side comprises a first portion and a second portion (see examiner annotated figure 1 above), wherein a first half of the pairs of terminals are arranged at the first portion and a second half of the pairs of terminals are arranged at the second portion (see dashed lines indicating the boundaries of cells 90 which each include one terminal on each of the first portion and second portion), wherein in the second direction (horizontal in figure 1), the first portion is physically separated from the second portion by a cut-out portion (see gap between first and second portion in figure 1), and wherein the first portion and the second portion are respective legs of the circuit board on the battery cell side that are separated by a cutout (see again examiner annotated figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board shape of Nakada with the two-leg shape of Nomoto in order to allow for more flexibility of the independent legs of the circuit board (see Nomoto [0042]) and reduce the amount of material needed for the circuit board substrate.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Kuroda and Nomoto as applied to Claim 6 above, and further in view of Ito (US 2019/0033387 A1), as cited on applicant’s IDS filed 04 February 2021. 
Regarding Claim 7, Nakada further teaches that all of the voltage detection lines (voltage detection lines 30) on the circuit board on the battery cell side and on the cell-monitoring unit side are 
However, Ito also teaches a battery module (battery stack 210) with a circuit board (see particularly figures 1-2 and 9-10) that further includes a battery cell side (first wiring section 40) and a cell-monitoring unit (monitoring IC chip) on a cell-monitoring side (monitoring section 10), wherein voltage detection lines on the circuit board on the battery cell side (first wiring pattern 42) are electrically connected to a first row of terminals (see figure 10 showing connection with the positive terminals of cells no. 1, 5, 9, 13 and 17) of each battery cell and arranged at a surface of the circuit board on the battery cell side (see [0137] indicating that the first wiring pattern 42 is formed on a front surface 41a of the first flexible substrate 41, which is part of the first wiring section 40 reading on the claimed first portion), wherein voltage detection lines on the circuit board on the cell-monitoring unit side (substrate wirings 14) that are also electrically connected to the first row of terminals (see figure 1 showing the circuit electrical connection) are arranged at a surface of the circuit board on the cell-monitoring side (the back surface 11b of the printed circuit substrate 11 of the monitoring section 10), and the surface of the circuit board on the battery cell side faces an opposite direction as the surface of the circuit board on the cell monitoring side (see [0215] indicating that the first longitudinal wirings 42b, which are formed on a front surface of the flexible substrate 41, are electrically connected to the substrate wirings 14 on the back surface 11b of the printed substrate 11, noting that the front surface of the flexible substrate 41 faces an opposite direction as the back surface of the printed substrate 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting structure of the wiring patterns in Nakada with that of Ito in order to prevent an increase in the side of the monitoring section even when changing the wiring layout on the battery cell side (see Ito [0023]).
Claim 8, as in Claim 6, Nakada does not teach the claimed first and second portions of the circuit board.
However, Nomoto further teaches that the voltage detection lines on the circuit board on the battery cell side that are electrically connected to the second half of the pairs of the terminals arranged at a surface of the second portion of the circuit board on the battery cell side and the voltage detection lines on the circuit board on the cell-monitoring unit side and electrically connected to the second half of the pairs of the terminals arranged at the surface of the circuit board on the cell-monitoring unit side and the surface of the second portion of the circuit board on the battery cell side faces a same direction as the surface of the circuit board on the cell-monitoring unit side (wiring patterns 12 and duplicate wiring patterns 15 both fit this claim, since each runs from the battery cell side to the cell-monitoring unit side on one surface of the circuit board; in figure 1, for example, the wiring patterns 12 are on the upper surface of the laminate substrate and the wiring patterns 15 would be on the underside of the circuit board when view from the angle of figure 1, see also figure 3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board shape of Nakada with the two-leg shape of Nomoto in order to allow for more flexibility of the independent legs of the circuit board (see Nomoto [0042]) and reduce the amount of material needed for the circuit board substrate.

Conclusion
The examiner notes that Ito, applied in the rejection of Claim 7 above, also teaches a connector analogous to that of the instant invention (see [0097]). Also related to this concept, Miyawaki (US 2018/0315967 A1) is newly cited but not relied upon teaching an analogous connector (wirings 72 in conjunction with connectors 81c, see figure 9).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723